Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Announces 22,000 meter Underground Drill Program at Madsen, Red Lake << "Outlines 2009 Exploration Plans at Madsen" Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR >> SASKATOON, Jan. 22 /CNW/ - Claude Resources Inc. (TSX-CRJ; AMEX-CGR) will continue its underground drill program, targeted at the historic high grade 8 Zone, and concurrently execute its surface exploration program at the Company's Madsen property located at Red Lake, Ontario. Phase 1 of the underground program, launched from the 10th level in December 2008, is targeting the 8 Zone system with 12,000 meters of drilling.
